DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments and remarks, filed on 12/01/2021, with respect to Claims 10,11, 13-19, 21-23,  have been fully considered and are persuasive.  The claim objections for Claims 10,11, 13-19, 21-23 have been withdrawn. 

Allowable Subject Matter

Claims 10,11, 13-19, 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 10 the closest  prior art of record fails to teach or reasonably suggest the limitation; . A method for controlling a directed light source whose supplied light cone is guided across a predefined area, the method comprising:   ; wherein if  an estimated impending change causes a predefined overillumination of the section, then the dimming signal is able to provided prior to the overillumination, and wherein it is checked whether the estimated impending change results in an impending light emission of the light source that is safe for eyes, wherein the impending change is predicted with a Kalman filter, which operates recursively, and wherein input variables include yaw rate or acceleration values, and output values include a horizontal direction and/or a vertical direction, and/or an opening angle of the light cone, and wherein a plurality of sections are illuminated in sequence by the light cone, and wherein  an alignment and/or activation of the light source occurs in a discontinuous manner to illuminate individual predefined sections one after the other.  Hence, claim 10 and depending claims are allowed.

Referring to the claim 16 the closest  prior art of record fails to teach or reasonably suggest the limitation; A control unit for a directed light source having a light cone, which is guided across a predefined area, comprising: a processing device to estimate an impending change in a section of the predefined area illuminated by the light cone as a result of the determined movement, and for determining that the impending change in the light cone into a modified light cone is to illuminate the section for longer than a predefined period of time; and an interface for supplying a dimming signal for the light source if the section is to be exposed to the changed light cone for longer than the predefined period of time; wherein if  an estimated impending change causes a predefined overillumination of the section, then the dimming signal is the light source that is safe for eyes, 3Application Serial No. 16/607,013 Attorney Docket No. BOSC.P11653US/1001089342 Reply to Quayle Office Action of November 10, 2021 wherein the impending change is predicted with a Kalman filter, which operates recursively, and wherein input variables include yaw rate or acceleration values, and output values include a horizontal [[a]] direction and/or a vertical direction, and/or an opening angle of the light cone, and wherein a plurality of sections are illuminated in sequence by the light cone, and wherein [[the]] an alignment and/or activation of the light source occurs in a discontinuous manner to illuminate individual predefined sections one after the other.  Hence, claim 16 is allowed

Referring to the claim 17 the closest  prior art of record fails to teach or reasonably suggest the limitation; An optical sensor device, comprising:   a processing device to estimate an impending change in a section of the predefined area illuminated by the light cone as a result of the determined movement, and for determining that the impending change in the light cone into a modified light cone is to illuminate the section for longer than a predefined period of time; and an interface for supplying a dimming signal for the light source if the section is to be exposed to the changed light cone for longer than the predefined period of time; wherein if  an estimated impending change causes a predefined overillumination of the section, then the dimming signal is able to provided prior to the overillumination, wherein it is checked whether the estimated impending change results in an impending light emission of the light source that is safe for eyes, wherein the impending change is predicted with a Kalman filter, which operates recursively, and wherein input variables include yaw rate or acceleration values, and output values include a horizontal  direction and/or a vertical direction, and/or an opening angle of the light cone, and wherein a plurality of sections are illuminated in sequence by the light cone, and wherein  an alignment and/or activation of the light source occurs in a discontinuous manner to illuminate individual predefined sections one after the other.  Hence, claim 17 and depending claims are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 10, 11, 13-19, 21-23 are allowed

Claims, 1-9 and 12, 20 are cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/18/2021